                                                          [Dkt. No. 17]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


EVANSTON INSURANCE COMPANY,

Plaintiff,                            Civil No. 18-11497(RMB/KMW)

             v.                                 OPINION

NEUROMONITORING TECHNOLOGIES,
INC., ROBERT PERRO, and DAVID
J. NIEDZWIADEK, as
Administrator of the Estate of
Margaret Mary Niedzwiadek,

Defendants.


APPEARANCES:

FISHERBROYLES, LLP
By: Joseph Schramm, Esq.
100 Overlook Center, Second Floor
Princeton, New Jersey 08540
     Counsel for Plaintiff Evanston Insurance Company

LOSS, JUDGE & WARD, LLP
By: Sean M. Hanifin, Esq.; Jason C. Reichlyn, Esq.
Hamilton Square
600 14th Street NW, Suite 450
Washington, D.C. 20005
     Counsel for Plaintiff Evanston Insurance Company

FOWLER HIRTZEL MCNULTY & SPAULDING LLP
By: Dennis Chow, Esq.
2000 Market Street, Suite 550
Philadelphia, Pennsylvania 19103
     Counsel for Defendant Neuromonitoring Technologies, Inc.
RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

     In this action, Plaintiff Evanston Insurance Company

(“Evanston”) seeks a judicial declaration that Evanston has no

duty to defend or indemnify Defendant Neuromonitoring

Technologies, Inc. (“NMT”) in the underlying medical malpractice

lawsuit filed in the Superior Court of New Jersey, Atlantic

County, on October 20, 2015, captioned Niedzwiadek v. Droney, et

al., Case No. L-000094-16 (the “Underlying Lawsuit”).   Now, this

matter comes before the Court upon a Motion to Dismiss [Dkt. No.

17], filed by NMT pursuant to Fed. R. Civ. P. 12(b)(1), asking the

Court to decline to exercise its discretionary jurisdiction over

this case under the Declaratory Judgment Act (the “DJA”), 28

U.S.C. § 2201, et seq.    For the reasons set forth herein, the

Court shall exercise its discretionary jurisdiction over this

matter.    Accordingly, NMT’s Motion to Dismiss will be DENIED,

without prejudice.


I.   FACTUAL BACKGROUND

     This matter arises out of a dispute over malpractice

indemnity and defense coverage in relation to the Underlying

Lawsuit.   As alleged in the Underlying Lawsuit, Margaret Mary

Niedzwiadek (the “Patient”) underwent a surgical procedure on

October 22, 2013.    During that procedure, Robert Perro, an

employee of NMT, monitored the Patient’s Somatosensory Evoked

Potentials (“SEPs”), but allegedly failed to communicate the

                                  2
suboptimal quality of SEP signals to the spinal surgeon or to the

orthopedic surgeon.   In the Underlying Lawsuit, it is alleged that

as a result of Mr. Perro’s actions, the Patient never awoke from

surgery and, ultimately, died on December 5, 2013.   On October 20,

2015, Defendant David J. Niedzwiadek, as Administrator of the

Patient’s Estate, commenced the Underlying Lawsuit against Mr.

Perro, NMT, and others.   Although Evanston was not named as a

defendant in the Underlying Lawsuit, Evanston has been providing a

defense to Mr. Perro and NMT in that case, pursuant to a Medical

Professional Liability Insurance Policy (the “Policy”).

     For reasons unclear to the Court, Evanston did not file this

action until July 20, 2018, almost three years after the

Underlying Lawsuit was commenced.    Evanston’s Complaint asks the

Court to grant a declaratory judgment pursuant to the DJA,

relieving Evanston of its duty to defend or indemnify NMT under

the Policy, based on NMT’s alleged misrepresentations to Evanston

at the time NMT applied for the Policy.   Specifically, Evanston

notes that, in both 2014 and 2015, NMT’s President, Richard

Mathabel, answered “no” to the question, “[a]re you aware of any

circumstances which may result in a malpractice claim or suit

being made or brought against you or any of your employees?”

However, Evanston alleges that, during the pendency of the

Underlying Lawsuit, it received documentation establishing that

NMT terminated Mr. Perro’s employment, less than 24 hours after

                                 3
the Patient’s surgery, for “gross negligence” and “willful

misconduct” in relation to his actions during the Patient’s

procedure.   Evanston argues that NMT’s answers on the Policy

applications were misrepresentations because, given the

circumstances of the Patient’s procedure and Mr. Perro’s swift

termination, “any reasonable person in NMT’s ... position would

have concluded that an ensuing claim was highly likely.”   Compl.,

at ¶ 55.


II.   LEGAL STANDARD

      A defendant may move to dismiss a claim for lack of subject

matter jurisdiction under Rule 12(b)(1) at any time during the

course of litigation. Fed.R.Civ.P. 12(b)(1); Iwanowa v. Ford Motor

Co., 67 F.Supp.2d 424, 437–38 (D.N.J. 1999). “Challenges to

subject matter jurisdiction under Rule 12(b)(1) may be facial or

factual.” Common Cause of Pa. v. Pa., 558 F.3d 249, 257 (3d Cir.

2009) (internal citation and quotation omitted). “A facial attack,

as the adjective indicates, is an argument that considers a claim

on its face and asserts that it is insufficient to invoke the

subject matter jurisdiction of the court because ... it does not

present a question of federal law, or because ... some other

jurisdictional defect is present.” Constitution Party of Pa. v.

Aichele, 757 F.3d 347, 358 (3d Cir. 2014).

      When reviewing a facial attack, as it appears that NMT

asserts in this Motion to Dismiss, a “court must only consider the

                                 4
allegations of the complaint and documents referenced therein and

attached thereto, in the light most favorable to the plaintiff.”

Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir.

2000). A court, upon reviewing a facial attack, may dismiss the

complaint “only if it appears to a certainty that the plaintiff

will not be able to assert a colorable claim of subject matter

jurisdiction.” Iwanowa, 67 F.Supp.2d at 438.

     Factual attacks, in contrast, argue that subject matter

jurisdiction is improper “because the facts of the case ... do not

support the asserted jurisdiction.” Aichele, 757 F.3d at 358. The

presumption of truth does not extend to factual attacks, “and the

existence of disputed material facts will not preclude the trial

court from evaluating for itself the merits of jurisdictional

claims.” Mortensen v. First Fed. Sav. & Loan Ass'n, 549 F.2d 884,

891 (3d Cir. 1977). Courts are permitted, however, to weigh and

consider evidence “outside the pleadings” to decide whether

subject matter jurisdiction is proper. Aichele, 757 F.3d at 358

(internal citation and quotation omitted). A court, upon reviewing

the merits of the jurisdiction claims, may consider, for example,

affidavits, depositions, and testimony to evaluate “factual issues

bearing on jurisdiction.” Iwanowa, 67 F.Supp.2d at 438. Based upon

its review of that evidence, a court may make factual findings,

beyond the pleadings, to determine whether jurisdiction is proper.

See, e.g., CNA v. United States, 535 F.3d 132, 145 (3d Cir. 2008).

                                5
III. ANALYSIS

     In the Motion to Dismiss, NMT argues that this Court should

decline to exercise its discretionary jurisdiction under the DJA

and dismiss this action for lack of subject matter jurisdiction

pursuant to Rule 12(b)(1).1

     The DJA provides a remedy that may be used by the federal

courts in appropriate circumstances.    This statute provides in

relevant part that federal courts “may declare the rights and

other legal relations of any interested party seeking such

declaration, whether or not further relief is or could be sought.”

28 U.S.C. § 2201(a) (emphasis added).   “Granting a declaratory

judgment is therefore discretionary and a court may abstain from

entertaining an action seeking only declaratory relief.” Kelly v.

Maxum Specialty Ins. Grp., 868 F.3d 274, 281 (3d Cir. 2017)

     In determining whether to exercise jurisdiction over a

controversy under the DJA, the Third Circuit has directed district

courts to “weigh certain enumerated and other factors bearing on

the usefulness of the declaratory judgment remedy, and the fitness

of the case for federal resolution.” See id. at 282.   First, the


1 NMT never states whether its Motion to Dismiss constitutes a
facial or factual challenge to jurisdiction under Rule 12(b)(1).
However, NMT appears to assert a facial challenge, arguing that
Third Circuit precedent weighs against this Court exercising
jurisdiction, even if all the allegations in the Complaint are
accepted as true. Regardless, the Court’s analysis will address
the Motion to Dismiss as if it asserts both facial and factual
challenges to jurisdiction.
                                6
Court must determine whether there is a “parallel state

proceeding.”   In Reifer, the Third Circuit noted that “the absence

of pending parallel state proceedings militates significantly in

favor of exercising jurisdiction, although it alone does not

require such an exercise.” Reifer v. Westport Ins. Corp., 751 F.3d

129, 144 (3d Cir. 2014). The Third Circuit further advises that

district courts should consider additional factors “as part of

exercising sound and reasoned discretion” when evaluating whether

to exercise or decline jurisdiction. See id. at 144-145.

     A. Parallel Proceedings

     To be considered parallel, there must be “substantial

similarity in issues and parties” between the pending proceedings.

Kelly, 868 F.3d at 284.   However, the “mere potential or

possibility that two proceedings will resolve related claims

between the parties is not sufficient to make those proceedings

parallel.” Id.   Instead, a parallel state proceeding is a pending

matter “involving the same parties and presenting the opportunity

for ventilation of the same state law issues.” Id. (citing Wilton

v. Seven Falls Co., 515 U.S. 277, 285 (1995)(emphasis added); see

also State Auto Ins. Cos. v. Summy, 234 F.3d 131, 134 (3d Cir.

2000)(describing parallel proceedings as one in which “the same

issues are pending”).

     Evanston is not a defendant in the Underlying Lawsuit, and

the questions of whether NMT made false statements in the Policy

                                 7
applications (which it appears they may have) and whether those

misrepresentations would nullify Evanston’s duty to indemnify and

defend,2 are distinct issues from whether NMT and Mr. Perro are

liable for malpractice.    In Kelly, the Third Circuit held that

issues involved in separate state and federal lawsuits – the

extent of a company’s liability to the injured persons and the

extent of coverage owed by the insurer to the company,

respectively – were distinct, and not parallel. See Kelly, 868

F.3d at 287 (“The issue of coverage is not necessary to the

resolution of the state action”). Likewise, the two related

proceedings here are not parallel.    Therefore, this Court assumes

jurisdiction is appropriate unless opposing factors weigh against

exercising jurisdiction.

     B. The Reifer Factors

     In Reifer, the Third Circuit laid out additional factors for

district courts to consider when evaluating whether to exercise

jurisdiction over a case under the DJA, even where no parallel

proceedings exist.   The factors are as follows:

     (1) the likelihood that a federal court declaration will

     resolve the uncertainty of obligation which gave rise to the

     controversy;



2 Notably, NMT’s Motion to Dismiss does not address the allegedly
false statements made in the Policy applications. Although NMT is
not required to address the issue at this point, NMT’s choice to
avoid the issue entirely is somewhat telling.
                                  8
     (2) the convenience of the parties;

     (3) the public interest in settlement of the uncertainty of

     obligation;

     (4) the availability and relative convenience of other

     remedies;

     (5) a general policy of restraint when the same issues are

     pending in a state court;

     (6) avoidance of duplicative litigation;

     (7) prevention of the use of the declaratory action as a

     method of procedural fencing or as a means to provide another

     forum in a race for res judicata; and

     (8) (in the insurance context), an inherent conflict of

     interest between an insurer’s duty to defend in a state court

     and its attempt to characterize that suit in federal court as

     falling within the scope of a policy exclusion.

     Reifer, 751 F.3d at 146 (citing Brillhart v. Excess Ins. Co.

of America, 316 U.S. 491, and Summy, 234 F.3d at 134).

     As to the first Reifer factor, a decision in this action will

resolve the uncertainty regarding Evanston’s obligation to defend

and indemnify NMT, and therefore weighs in favor of exercising

jurisdiction. See Kelly, 868 F.3d at 288 (holding that “a

declaratory judgment by the District Court would resolve the

uncertainty that prompted filing of the Declaratory Action”).



                                 9
     The second Reifer factor is neutral, because although neither

Evanston nor NMT are citizens of New Jersey, the Court sees no

reason why litigating in the District of New Jersey would be any

more or less convenient than litigating in state court in New

Jersey.

     The third factor is also neutral because there is not any

public interest at stake other than the usual interests in fair

adjudication, which this Court is well-equipped to address. See

Reifer, 751 F.3d at 147 (“federal and state courts are equally

capable of applying settled state law to a difficult set of

facts.” (quoting Heritage Farms Inc. v. Solebury Twp., 671 F.2d

743, 747 (3d Cir. 1982)).

     Fourth, Evanston is not a party in the state action and even

if it could seek declaratory relief in the state court, to do so

now would require the filing of a new action. See Nationwide Prop.

& Cas. Ins. Co. v. Zatyko, 2016 WL 6804436, at *4 (E.D. Pa. Nov.

16, 2016)(determining that the fourth Reifer factor either weighed

in favor of exercising jurisdiction or was neutral because even

though the parties could seek declaratory relief in state court,

they would be required the commence a new action in state court).

     As to the fifth and sixth factors, the issues in this matter

are distinct from those pending in state court, meaning that this

litigation will not be duplicative. Although NMT argues that this

Court’s jurisdiction over the case will lead to a duplication of

                                10
effort because the reason for Mr. Perro’s termination is the

subject of discovery in the Underlying Lawsuit, that is not the

key issue in this proceeding.3 Rather, this case will likely focus

on NMT’s degree of knowledge about the potential for a medical

malpractice claim at the time of the Policy applications and the

materiality of the alleged misrepresentations.

     The seventh factor is inapplicable, as there is no concern

with preventing the use of the declaratory action as a method of

procedural fencing or as a means to provide another forum in a

race for res judicata.

     Eighth, although Evanston has been providing a defense for

NMT and Mr. Perro, Evanston is not a party in the Underlying

Lawsuit. Regardless, any inherent conflict of interest between

Evanston’s position in this declaratory judgment action and what

might be raised in the Underlying Lawsuit would be the same

regardless of whether the insurance coverage dispute is litigated

in state or federal court. See Foremost Ins. Co. v. Nosam, LLC,

2018 WL 417035, at *3 (E.D. Pa. Jan. 12, 2018) and Homesite Ins.

Co. v. Neary, 2017 WL 5172294, at *3-4 (E.D. Pa. Nov. 8, 2017)

(finding the eighth Reifer factor neutral for this reason).




3 Indeed, based on the documents attached to the Complaint, it
appears that NMT has already made sworn statements in unemployment
compensation proceedings admitting that Mr. Perro was terminated
for gross negligence during the Patient’s procedure.
                                11
IV.   CONCLUSION

      After finding that no parallel proceedings exist and

balancing the Reifer factors, this Court will exercise

jurisdiction over the case, as permitted under the DJA.     At this

juncture, Evanston has satisfied its burden of proof that this

Court’s jurisdiction is proper.   In the unlikely event that the

discovery process reveals that the same exact issues are at

dispute in this case and the Underlying Lawsuit, and that the

efforts in this matter are substantially duplicative, the Court

will not preclude NMT from raising this motion again at a later

point.   For the foregoing reasons, NMT’s Motions to Dismiss will

be DENIED without prejudice.   An appropriate Order shall issue on

this date.


DATED: April 30, 2019
                                       s/Renée Marie Bumb
                                       RENÉE MARIE BUMB
                                       UNITED STATES DISTRICT JUDGE




                                  12
